Name: Commission Regulation (EC) No 2101/1999 of 1 October 1999 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed-milk powder sold under Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  processed agricultural produce;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities2. 10. 1999 L 257/9 COMMISSION REGULATION (EC) No 2101/1999 of 1 October 1999 amending Regulation (EEC) No 3536/91 setting the latest time of entry into storage for skimmed- milk powder sold under Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 7(5) thereof, Whereas: (1) Commission Regulation (EEC) No 3536/91 (3), as last amended by Regulation (EC) No 1996/1999 (4), limited the quantity of skimmed-milk powder released for sale to that taken into storage before 1 August 1996; (2) in view of the quantity still available and the market situation, that date should be amended to 1 October 1996; (3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 3536/91, 1 August 1996 is hereby replaced by 1 October 1996. Article 2 This Regulation shall enter into force on 2 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 335, 6.12.1991, p. 8. (4) OJ L 247, 18.9.1999, p. 8.